Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11,2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-6, 8, 10, 12-23 and 25-35 are pending in this application.
4.	Claims 1, 8, 17 and 30 have been amended. Claims 7, 9, 11, 24 and 36-37 have been canceled.
Allowable Subject Matter
5.	Claims1-6, 8, 10, 12-23 and 25-35 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the features of:
“predict, based on the received images, the extracted semantic information and a motion model associated with the particular class of physical objects, a trajectory of a particular physical object instance of the one or more instances of the physical objects through three-dimensional (3D) space of the physical environment;
 tracking, by the computer system, a 3D trajectory of the particular physical object instance of the one or more instances of the physical objects through the 3D space of the physical environment based, at least in part, on the predicted trajectory of the particular physical object instance; 
generating and continually updating, by the computer system, based on the tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the autonomous vehicle through the physical environment that 2Application No. 15/827,945Attorney Docket No.: 759.0006 Amendment dated October 11, 2021 Advisory Action dated September 10, 2021follows the tracked 3D trajectory of the particular physical object instance; and 
generating, by the computer system, control commands configured to cause the autonomous vehicle to maneuver along the planned 3D trajectory”, along with all the other limitations as recited in independent claim 1(Please see Final Rejection dated 06/08/2021).
Claim 17 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the features of:
“track a three-dimensional (3D) trajectory of a particular physical object instance of the detected one or more physical objects based on the received images, the extracted semantic information and a motion model associated with the particular class of physical objects; 
generate and continually update, based on the tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the6Application No. 15/827,945Attorney Docket No.: 759.0006 Amendment dated October 11, 2021Advisory Action dated September 10, 2021 UAV through the physical environment that follows the tracked 3D trajectory of the particular physical object instance; and 
generate control commands configured to cause the UAV to maneuver along the planned 3D trajectory so as to cause the UAV to follow the particular physical object instance through the physical environment in real time”, along with all the other limitations as recited in independent claim 17(Please see Final Rejection dated 06/08/2021).
Claim 30 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the features of:
“predict, based on the received images, semantic information regarding the detected one or more physical objects and a motion model associated with the particular class of physical objects, a three-dimensional (3D) trajectory of a particular physical object instance of the detected one or more physical objects; and 
generate and continually update, based on the tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the autonomous vehicle through the physical environment that follows the tracked 3D trajectory of the particular physical object instance; and 
generate control commands configured to cause the autonomous vehicle to maneuver along the planned 3D trajectory so as to cause the autonomous vehicle to follow the particular physical object instance through the physical environment in real time”, along with all the other limitations as recited in independent claim 30(Please see Final Rejection dated 06/08/2021).
Dependent claims 2-6, 8, 10, 12-16, 18-23, 25-29 and 31-35 are allowed by virtue of their dependency to the independent claims.


References cited, not relied upon
7. 	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
BRAUNSTEIN et al.(US 2017/0008521 A1)
Aguiar et al. (A. P. Aguiar and J. P. Hespanha, "Logic-based switching control for trajectory-tracking and path-following of underactuated autonomous vehicles with parametric modeling uncertainty," Proceedings of the 2004 American Control Conference, 2004, pp. 3004-3010 vol.4, doi: 10.23919/ACC.2004.1384369.)
Ataei et al. (Mansour Ataei, Aghil Yousefi-Koma, Three-dimensional optimal path planning for waypoint guidance of an autonomous underwater vehicle, Robotics and Autonomous Systems, Volume 67, 2015, Pages 23-32,ISSN 0921-8890,https://doi.org/10.1016/j.robot.2014.10.007.
(https://www.sciencedirect.com/science/article/pii/S0921889014002279))
Gu et al.( F. Gu, Y. He and J. Han, "Active Persistent Localization of a Three-Dimensional Moving Target Under Set-Membership Uncertainty Description Through Cooperation of Multiple Mobile Robots," in IEEE Transactions on Industrial Electronics, vol. 62, no. 8, pp. 4958-4971, Aug. 2015, doi: 10.1109/TIE.2015.2403798.)
Kaminer et al.( Kaminer, Isaac, et al. "Trajectory tracking for autonomous vehicles: An integrated approach to guidance and control." Journal of Guidance, Control, and Dynamics 21.1 (1998): 29-38.)
Kim et al.( Kim, Seungkeun, and Youdan Kim. "Three dimensional optimum controller for multiple UAV formation flight using behavior-based decentralized approach." 2007 International Conference on Control, Automation and Systems. IEEE, 2007.)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482